Case: 11-50889     Document: 00511885873         Page: 1     Date Filed: 06/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 13, 2012
                                     No. 11-50889
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSEPHINE MARTINEZ, also known as Josie Martinez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CR-701-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Josephine Martinez appeals the 77-month within-guidelines sentence
imposed following her guilty plea conviction for importation of marijuana and
possession with intent to distribute marijuana. Martinez argues that her
sentence is unreasonable and greater than necessary as measured by the factors
set forth in 18 U.S.C. § 3553(a). She asserts that the career offender Sentencing
Guideline, U.S.S.G. 4B1.1, conflicts with § 3553(a)(1), which requires the
sentencing court to consider the particular nature and circumstances of the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50889    Document: 00511885873      Page: 2   Date Filed: 06/13/2012

                                  No. 11-50889

offense and the defendant’s personal history and characteristics and that her
guidelines range overstated the seriousness of her offense.
      The record reflects that the district court made an individualized
determination at sentencing based on the facts presented and considered
Martinez’s arguments supporting a variance. See Gall v. United States, 552 U.S.
38, 49-51 (2007). The record reflects that the district court implicitly considered
the § 3553(a) factors. See United States v. Gonzalez, 250 F.3d 923, 930 (5th Cir.
2001).   “[A] sentence within a properly calculated Guideline range is
presumptively reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.
2006). Martinez’s 77-month sentence, which is at the bottom of the advisory
guidelines range, is presumed to be reasonable, and she has not shown sufficient
reason for this court to disturb that presumption. See United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009). Martinez has not shown error, plain or
otherwise, and her “disagreement with the propriety of the sentence imposed
does not suffice to rebut the presumption of reasonableness that attaches to a
within-guidelines sentence.” United States v. Ruiz, 621 F.3d 390, 398 (5th Cir.
2010).
      AFFIRMED.




                                        2